     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.630 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      SAVILLS, INC.,                                        Case No. 20-cv-904-MMA (BLM)
11
                                                            ORDER GRANTING RESPONDENT
12                                      Petitioner,         MUSGJERD’S MOTION FOR
      v.                                                    ATTORNEYS’ FEES
13
      CHRISTOPHER MUSGJERD, and                             [Doc. No. 30]
14    ROBERT MCGRIFF,
15
                                     Respondents.
16
17          Savills, Inc. (“Petitioner”) initiated this action by filing a Petition for an order
18    compelling arbitration and enjoining Respondents Christopher Musgjerd (“Musgjerd”)
19    and Robert McGriff (“McGriff”) “from proceeding in [a] state court action pending in
20    San Diego County Superior Court.” See Doc. No. 1. Musgjerd moved to dismiss the
21    Petition pursuant to Federal Rule of Civil Procedure 12(b)(1). See Doc. No. 20. The
22    Court granted Musgjerd’s motion to dismiss and the Clerk entered judgment accordingly.
23    See Doc. Nos. 28, 29. Musgjerd now moves for an award of attorneys’ fees incurred
24    defending against this action. See Doc. No. 30. Petitioner filed a “Notice of Non-
25    Opposition” to Musgjerd’s motion. See Doc. No. 31. The Court found the matter
26    suitable for determination without oral argument pursuant to Federal Rule of Civil
27    Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 32. For the reasons set forth
28    below, the Court GRANTS Musgjerd’s motion.

                                                      -1-                      20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.631 Page 2 of 7



 1                                                I. BACKGROUND
 2             Petitioner employed Musgjerd as a salesperson from May 14, 2013 to August
 3    2019. Doc. No. 1 (“Petition”) ¶ 5. When Musgjerd began his employment with
 4    Petitioner, he “signed an employment agreement (‘Musgjerd Employment Agreement’).”
 5    Id.; see also Doc. No. 1-2 at 3–19.1 The Employment Agreement includes “an agreement
 6    to arbitrate all Sharing Percentage Disputes . . . in accordance with the Arbitration Rules
 7    current as of when the Sharing Percentage Dispute in question is to be resolved.” Petition
 8    ¶¶ 5, 6.
 9             Musgjerd and McGriff wound up in a dispute over earned commissions. See id.
10    ¶ 7. Musgjerd filed an action in San Diego Superior Court against McGriff alleging
11    breach of contract and fraud. See Doc. No. 1-2 at 46–48. Relying on the Employment
12    Agreement’s arbitration clause, Petitioner initiated this action seeking to compel
13    Musgjerd and McGriff to arbitrate the commission dispute and to enjoin the state court
14    action during the pendency of the arbitration proceedings. See Petition. Musgjerd moved
15    to dismiss, arguing that the Court lacked subject matter jurisdiction over the Petition and
16    Petitioner lacked standing. See Doc. No. 20. The Court concluded that it lacked subject
17    matter jurisdiction, granted Musgjerd’s motion, and declined to rule on the Petition. See
18    Doc. No. 28.
19             Musgjerd now seeks an award of attorneys’ fees pursuant to the Employment
20    Agreement, which provides: “[W]ith respect to any action or proceeding arising out of
21    this Agreement, or any matter arising therefrom or relating thereto[,] . . . the prevailing
22    party shall be entitled to recover its legal fees and expenses from the losing party.” Doc.
23    No. 1-2 at 9. In response, Petitioner filed a notice indicating that it “disputes the factual
24    and legal bases for the Motion and further disputes that Mr. Musgjerd is entitled to any
25    award of attorneys’ fees” but “in view of the added fees and costs associated with an
26    opposition” does not “formally” oppose the motion. Doc. No. 31 at 2.
27
28    1
          Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                          -2-                          20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.632 Page 3 of 7



 1                                               II. DISCUSSION
 2           Federal courts may award fees to a prevailing party if there is a valid contract that
 3    shifts fees accordingly. See U.S. v. Standard Oil Co. of Cal., 603 F.2d 100, 103 (9th Cir.
 4    1979); see also McKinstry Co. v. Sheet Metal Workers’ Intern. Ass’n, Local Union No.
 5    16, 859 F.2d 1382, 1390 (9th Cir. 1988) (affirming district court’s award of attorneys’
 6    fees to prevailing party pursuant to contractual provision). In deciding the amount of fees
 7    to award, courts calculate the presumptive fee award, or “lodestar figure,” by taking the
 8    number of hours reasonably expended on the litigation and multiplying it by a reasonable
 9    hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The party seeking an
10    award of fees bears the burden of submitting evidence supporting the hours worked and
11    the rates claimed. See id.
12    A. Applicable Law
13           The Employment Agreement entered into by Petitioner and Musgjerd indicates that
14    the agreement “shall be governed by the laws of the State of New York, without regard to
15    conflicts of law principles.” Doc. No. 1-2 at 9. “A choice-of-law clause, like an
16    arbitration clause, is a contractual right,” Paracor Fin., Inc. v. Gen. Elec. Capital Corp.,
17    96 F.3d 1151, 1165 (9th Cir. 1996), which courts generally enforce when “the chosen
18    state has a substantial relationship to the parties or their transaction, or . . . there is any
19    other reasonable basis for the parties’ choice of law,” Nedlloyd Lines B.V. v. Superior
20    Court, 834 P.2d 1148, 1152 (Cal. 1992) (footnote omitted) (citing Restatement (Second)
21    of Conflict of Laws § 187(2) (Am. Law Inst. 1971)).2 Petitioner “is incorporated in New
22    York, and its principal place of business and corporate headquarters are also in New
23    York.” Petition ¶ 11. As such, the requisite “substantial relationship” exists between the
24
25
      2
26      Ordinarily, “[w]hen a federal court sits in diversity, it must look to the forum state’s choice of law
      rules to determine the controlling substantive law.” Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002).
27    The Court previously determined that diversity jurisdiction does not exist in this case. See Doc. No. 28
      at 8–9. However, because Petitioner raised no federal question, the Court nevertheless finds it
28    appropriate to apply California’s choice-of-law rules.

                                                         -3-                          20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.633 Page 4 of 7



 1    parties and the state of New York.
 2          “If the chosen forum has a substantial relationship to the parties or their transaction
 3    but California law would apply in the absence of a choice-of-law provision, the court
 4    then determines whether the relevant portion of the chosen state’s law is contrary to a
 5    fundamental policy in California law.” First Intercontinental Bank v. Ahn, 798 F.3d
 6    1149, 1153 (9th Cir. 2015). New York law regarding the recovery of attorneys’ fees
 7    pursuant to a contractual fee-shifting provision is compatible with California’s approach.
 8    Under New York law, when a contractual fee-shifting provision entitled the prevailing
 9    party to an award of fees, “the court will order the losing party to pay whatever amounts
10    have been expended” so long as those amounts are reasonable. Antidote Int’l Films, Inc.
11    v. Bloomsbury Pub., PLC, 496 F. Supp. 2d 362, 364 (S.D.N.Y. 2007) (quoting F.H.
12    Krear & Co. v. Nineteen Named Trustees, 810 F.2d 1250, 1263 (2d Cir. 1987)); accord
13    Cal. Code Civ. Pro. § 1021 (providing that a contract may provide for an award of
14    “reasonable attorney’s fees”). Accordingly, New York law applies.
15    B. Analysis
16          As an initial matter, the Court finds—and the parties do not dispute—that the
17    Employment Agreement is a valid and enforceable contract. As noted above, the
18    agreement provides for an award of fees to the prevailing party in a dispute arising out of
19    the agreement. Pursuant to New York law, “a contract that provides for an award of
20    reasonable attorneys’ fees to the prevailing party . . . is enforceable if the contractual
21    language is sufficiently clear.” NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d
22    168, 175 (2d Cir. 2008). Thus, as the prevailing party, Musgjerd is entitled to an award
23    of fees pursuant to the contractual fee-shifting provision in the Employment Agreement.
24    See Sykes v. RFD Third Ave. I Assocs., LLC, 833 N.Y.S.2d 76, 77–78 (N.Y. App. Div.,
25    1st Dep’t 2007) (“To be considered a ‘prevailing party,’ one must simply prevail on the
26    central claims advanced, and receive substantial relief in consequence thereof.”).
27          In determining the amount of the fee award, “the starting point is the calculation of
28    the ‘presumptively reasonable fee.’” Rai v. WB Imico Lexington Fee, LLC, No. 09 Civ.

                                                    -4-                       20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.634 Page 5 of 7



 1    9586 (PGG), 2017 WL 1215004, at *9 (S.D.N.Y. Mar. 31, 2017) (quoting Arbor Hill
 2    Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183 (2d Cir.
 3    2008)). Courts calculate the presumptively reasonable fee by multiplying “the number of
 4    hours reasonably expended on the litigation . . . by a reasonable hourly rate.” Hensley,
 5    461 U.S. at 433.
 6          1. Reasonable Hourly Rate
 7          First, the Court must determine whether the requested hourly rates are reasonable.
 8    “A reasonable hourly rate must be in line with the rates ‘prevailing in the community for
 9    similar services of lawyers of reasonably comparable skill, experience, and reputation.’”
10    Star Ins. Co. v. A&J Constr. of N.Y., Inc., No. 15-cv-8798 (CS) (JCM), 2018 WL
11    6177857, at *4 (S.D.N.Y. Nov. 26, 2018) (quoting Cruz v. Local Union No. 3 of Int’l
12    Bhd. of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994)). “The ‘court may determine
13    the reasonable hourly rate by relying both on its own knowledge of comparable rates
14    charged by lawyers in the district’ and ‘on evidence proffered by the parties.’”
15    Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d 333,
16    338 (S.D.N.Y. 2016) (quoting Adorno v. Port Auth. of New York & New Jersey, 685 F.
17    Supp. 2d 507, 511 (S.D.N.Y. 2010)).
18          Musgjerd indicates that two attorneys worked on this case: (1) “George Rikos, who
19    has been practicing for twenty (20) years, has an hourly rate of $400 per hour on this
20    matter” and (2) “Bonnie McKnight of Panakos Law, APC [who] has been practicing for
21    four (4) years with an hourly rate of $250 per hour on this matter.” Doc. No. 30-1 at 7.
22    Musgjerd offers the declarations of counsel in support of the requested rates. See Rikos
23    Decl., Doc. No. 30-2; McKnight Decl., Doc. No. 30-4. According to Mr. Rikos, “based
24    upon a review of other fee applications and conversations with attorneys in the relevant
25    billing market, $400 per hour is reasonable.” Rikos Decl., Doc. No. 30-2 ¶ 8. Ms.
26    McKnight states that “[b]ased upon a review of other fee applications and conversations
27    with attorneys in the relevant billing market, $250 per hour is reasonable.” McKnight
28    Decl., Doc. No. 30-4 ¶ 5. Additionally, Musgjerd requests fees for hours expended by a

                                                  -5-                      20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.635 Page 6 of 7



 1    paralegal, Anna King, whose “billing entries were billed at $100 per hour.” Rikos Decl.,
 2    Doc. No. 30-2 ¶ 5.
 3           A survey of the relevant case law suggests the requested rates are reasonable and
 4    within the range of rates recently approved by other courts in this District. See, e.g.,
 5    Sunbelt Rentals, Inc. v. Dubiel, No. 20-cv-876-WQH-BGS, 2020 WL 6287462, at *2, *3
 6    (S.D. Cal. Oct. 27, 2020) (finding $405 (partner), $275–$330 (associates), and $215
 7    (paralegal) per hour to be reasonable rates charged in a breach of contract action);
 8    Kailikole v. Palomar Cmty. Coll. Dist., No. 18-cv-2877-AJB-MSB, 2020 WL 6203097,
 9    at *3 (S.D. Cal. Oct. 22, 2020) (finding $550 (partner) and $300–$310 (associates) per
10    hour to be reasonable rates charged in an employment action). Accordingly, the Court
11    concludes that Musgjerd’s requested rates are reasonable.
12           2. Reasonable Hours Expended
13           In assessing the reasonableness of the number of hours claimed, the Court must
14    examine “contemporaneous time records” that “specify, for each attorney, the date, the
15    hours expended, and the nature of the work done.” N.Y. State Ass’n for Retarded
16    Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).
17           Musgjerd requests fees based on counsel spending “11.6 hours on the motion to
18    dismiss, 3.2 hours on the ex parte and related briefing issues, and 18.6 hours on the
19    opposition to the motion to compel arbitration,” as well as “6 hours on this motion for
20    fees” for a total of 39.4 hours plus 2.4 hours of paralegal time.3 Doc. No. 30-1 at 7. This
21    is based on 30.4 hours of work performed by Mr. Rikos, 9.0 hours expended by Ms.
22    McKnight, and 2.4 hours expended by Ms. King.
23           The Court has reviewed the contemporaneous billing records provided by counsel,
24    see Rikos Decl., Doc. No. 30-3 at 21–24, and finds that the time entries are sufficiently
25
26
27    3
       Musgjerd includes three additional hours in his calculation to account for counsel preparing a reply
      brief in support of this motion and attending a hearing on the motion. See Doc. No. 30-1 at 7. His
28    counsel did not have to perform either task. The Court has adjusted the calculation accordingly.

                                                         -6-                          20-cv-904-MMA (BLM)
     Case 3:20-cv-00904-MMA-BLM Document 33 Filed 11/02/20 PageID.636 Page 7 of 7



 1    detailed and reflect compensable work. Accordingly, the Court concludes that 39.4 hours
 2    is a reasonable amount to have expended on this litigation in light of the superior results
 3    achieved by counsel for their client.
 4          3. Lodestar Calculation
 5          The lodestar calculations are as follows:
 6
                        Reasonable Hours Reasonably             Lodestar
 7                      Hourly Rate Expended
 8    Mr. Rikos         $400            30.4                    $400 x 30.4 = $12,160
 9    Ms. McKnight $250                 9.0                     $250 x 9.0 = $2,250
10
      Ms. King          $100            2.4                     $100 x 2.4 = $240
11
12          Upon summing the individual lodestar amounts, the Court awards Musgjerd
13    attorneys’ fees in the amount of $14,650. The Court finds that this figure is a fair and
14    reasonable apportionment of expenses incurred in pursuing dismissal of this action.
15                                            III. CONCLUSION
16          Based on the foregoing, the Court GRANTS Musgjerd’s motion and AWARDS
17    him attorneys’ fees in the amount of $14,650.
18          IT IS SO ORDERED.
19
20    Dated: November 2, 2020
21
22
23
24
25
26
27
28

                                                    -7-                     20-cv-904-MMA (BLM)
